Title: To Thomas Jefferson from Joseph Fenwick, 28 June 1793
From: Fenwick, Joseph
To: Jefferson, Thomas



Sir
Bordeaux 28 June 1793.

I have none of your favours to reply to. This covers a Bond Executed by me for the performance of the Consular Functions.
The uncertainty of the Intercourse with America from this Country during the War, will deprive me of writing to you as often as I shou’d otherwise do—and the little respect English Privateers shew to letters, requires Circumspection in all remarks from hence.
The Neutrality of America, and her Flagg has been generally respected by all the Belligerent Powers in Europe, tho’ their Cruizers commit many depredations, as You will see by the Protests and Judgement herewith sent: and I must observe that, altho’ the French commit many Errors in deciding on the Validity of Vessels Papers on the High Seas, they respect infinitely more, the Rights of Men, and Nations, preserve decency, and moderation in their proceedings, respect the Sanctity of letters and Seals, and are more ready and disposed to do Justice, and repair Injuries than the English or Spaniards, particularly the English Cruizers, who have in many instances added insult to Injustice, as you will See by the Papers inclosed. The Brig Sally Captain Storch of Salem, bound from Havre to Bordeaux and Alexandria, was taken and brought in here by a French Armed Vessel. The Court of Admiralty on the verification of her Papers and my application, immediately restor’d  to the Captain the Vessel and Cargo, free of Injury and Costs. I inclose you the Judgement.
Another Brig from Same place, the Nancy Captain Barker has been carried into Bayonne, and I have reason to expect equal Justice will be Shewn her. The National Convention decreed the 9th. May, that their Armed Ships might Stop all Neutral Vessels bound to an Enemys Port, and take out any part of their Cargoes that was not Neutral Property. On immediate Representations made to them, they excepted the American Flag the 23d: of same month.
The Political Situation of this Country appears precarious—the most wise cannot See how things will end. American produce and Ships are very much demanded at the Rates below. Exchange on London about 3d. Stg. per Livre. I have the honor to be Sir your most obt: hble St

Joseph Fenwick


Flour 100₶ pr: barrel
Wheat 18₶ a 20₶ pr: Amn: bushel
W: Oil 80₶ p0/0 Rice 60₶ a 65₶ p 0/0
Tobacco 120₶ a 150₶ p 0/0
= dollars pr: tons, of 4 Wine Hheads =

              
                Freights—
                To the W: Indies
                35 a 38—and
                10 p 0/0
                primage & Avarage
              
              
                
                To America
                24 a 32
                do.
                do.
              

              
                
                To the Cape of Good Hope & Isle of
                  France and back, 80 a 84 dollars & 10 p 0/0—Up the channel £3 a £5 Stg and
                  10 p 0/0
              


